Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: [            ]

CREDIT AGREEMENT

Dated as of November 2, 2012

among

SCIQUEST, INC.

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

and

BANK OF AMERICA, N.A.

as Lender

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 Defined Terms

     1   

1.02 Other Interpretive Provisions

     21   

1.03 Accounting Terms

     22   

1.04 Rounding

     23   

1.05 Times of Day

     23   

ARTICLE II COMMITMENTS AND BORROWINGS

     23   

2.01 Loans

     23   

2.02 Borrowings of Loans

     24   

2.03 Prepayments

     24   

2.04 Termination of Commitments

     25   

2.05 Repayment of Loans

     26   

2.06 Interest and Default Rate

     26   

2.07 Unused Fees

     27   

2.08 Computation of Interest and Fees

     27   

2.09 Evidence of Debt

     27   

2.10 Payments Generally

     28   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     28   

3.01 Taxes

     28   

3.02 Illegality

     29   

3.03 Increased Costs

     29   

3.04 Mitigation Obligations

     31   

3.05 Survival

     31   

ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS

     31   

4.01 Conditions of Initial Borrowing

     31   

4.02 Conditions to all Borrowings

     34   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     34   

5.01 Existence, Qualification and Power

     34   

5.02 Authorization; No Contravention

     35   

5.03 Governmental Authorization; Other Consents

     35   

5.04 Binding Effect

     35   

5.05 Financial Statements; No Material Adverse Effect

     36   

5.06 Litigation

     36   

5.07 No Default

     37   

5.08 Insurance

     37   

5.09 Taxes

     37   

5.10 ERISA Compliance

     37   

5.11 Margin Regulations; Investment Company Act

     38   

5.12 Disclosure

     38   

5.13 Compliance with Laws

     38   

5.14 Solvency

     39   

5.15 Casualty, Etc

     39   

5.16 Subsidiaries; Equity Interests; Loan Parties

     39   

5.17 Collateral Representations

     40   

5.18 Intellectual Property; Licenses, Etc

     41   

5.19 OFAC

     41   

ARTICLE VI AFFIRMATIVE COVENANTS

     42   

6.01 Financial Statements

     42   

6.02 Certificates; Other Information

     43   

6.03 Notices

     45   

6.04 Payment of Obligations

     45   

6.05 Preservation of Existence, Etc

     46   

6.06 [Reserved]

     46   

6.07 Maintenance of Insurance

     46   

6.08 Compliance with Laws

     47   

6.09 Books and Records

     47   

6.10 Inspection Rights

     47   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

6.11 Use of Proceeds

     47   

6.12 Covenant to Guarantee Obligations

     47   

6.13 Covenant to Give Security

     48   

6.14 Further Assurances

     48   

6.15 Cash Collateral Accounts; Primary Deposit Accounts

     49   

ARTICLE VII NEGATIVE COVENANTS

     49   

7.01 Liens

     49   

7.02 Indebtedness

     51   

7.03 Investments

     52   

7.04 Fundamental Changes

     53   

7.05 Dispositions

     54   

7.06 Restricted Payments

     55   

7.07 Change in Nature of Business

     55   

7.08 Transactions with Affiliates

     55   

7.09 Burdensome Agreements

     56   

7.10 Use of Proceeds

     56   

7.11 Financial Covenants

     56   

7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity

     57   

7.13 Accounting Changes

     57   

7.14 Account Control Agreements

     57   

7.15 Ownership of Real Property

     57   

7.16 Maintenance of any Pension Plan

     57   

7.17 Inactive Subsidiary

     57   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     58   

8.01 Events of Default

     58   

8.02 Remedies upon Event of Default

     60   

8.03 Application of Funds

     60   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE IX CONTINUING GUARANTY

     61   

9.01 Guaranty

     61   

9.02 Rights of Lender

     61   

9.03 Certain Waivers

     62   

9.04 Obligations Independent

     62   

9.05 Subrogation

     62   

9.06 Termination; Reinstatement

     62   

9.07 Stay of Acceleration

     63   

9.08 Condition of Borrower

     63   

9.09 Appointment of Borrower

     63   

9.10 Right of Contribution

     63   

ARTICLE X MISCELLANEOUS

     64   

10.01 Amendments, Etc

     64   

10.02 Notices; Effectiveness; Electronic Communications

     64   

10.03 No Waiver; Cumulative Remedies; Enforcement

     65   

10.04 Expenses; Indemnity; Damage Waiver

     65   

10.05 Payments Set Aside

     67   

10.06 Successors and Assigns

     67   

10.07 Treatment of Certain Information; Confidentiality

     68   

10.08 Right of Setoff

     69   

10.09 Interest Rate Limitation

     69   

10.10 Counterparts; Integration; Effectiveness

     69   

10.11 Survival of Representations and Warranties

     70   

10.12 Severability

     70   

10.13 Governing Law; Jurisdiction; Etc

     70   

10.14 Waiver of Jury Trial

     72   

10.15 Subordination

     72   

10.16 Electronic Execution of Assignments and Certain Other Documents

     72   

10.17 USA PATRIOT Act Notice

     73   



--------------------------------------------------------------------------------

LENDER PREPARED SCHEDULES:

 

Schedule 1.01 Certain Addresses for Notices

BORROWER PREPARED SCHEDULES:

 

Schedule 5.08

   Insurance

Schedule 5.16(a)

   Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.16(b)

   Loan Parties

Schedule 5.17(b)

   Intellectual Property

Schedule 5.17(c)

   Documents, Instrument, and Tangible Chattel Paper

Schedule 5.17(d)

   Deposit Accounts & Securities Accounts

Schedule 5.17(e)

   Commercial Tort Claims

Schedule 5.17(f)

   Pledged Equity Interests

Schedule 5.17(g)

   Properties

Schedule 7.01

   Existing Liens

Schedule 7.02

   Existing Indebtedness

Schedule 7.03

   Existing Investments

EXHIBITS:

 

Exhibit A

   Form of Compliance Certificate

Exhibit B

   Form of Joinder Agreement

Exhibit C

   Form of Loan Notice

Exhibit D

   Form of Permitted Acquisition Certificate

Exhibit E-1

   Form of Receivables Secured Revolving Note

Exhibit E-2

   Form of Securities Secured Revolving Note

Exhibit F

   Form of Officer’s Certificate

Exhibit G

   Form of Authorization to Share Insurance Information

Exhibit H

   Form of Financial Condition Certificate

Exhibit I

   Form of Landlord Waiver

Exhibit J

   Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 2, 2012 among SCIQUEST,
INC., a Delaware corporation, (the “Borrower”), the Guarantors (defined herein),
and BANK OF AMERICA, N.A. (the “Lender”).

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lender make loans and other financial accommodations to the Loan Parties in an
aggregate amount of up to $30,000,000.

WHEREAS, the Lender has agreed to make such loans and other financial
accommodations to the Loan Parties on the terms and subject to the conditions
set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) more than 50% of the Equity Interests in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such an interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such Equity Interests
or upon the exercise of an option or warrant for, or conversion of securities
into, such Equity Interests, or (b) assets of another Person which constitute
all or substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person.

“AECsoft China” means AECsoft Global Shanghai Ltd., a corporation organized
under the laws of China.

“AECsoft US” means AECsoft USA, Inc., a Texas corporation.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

 

1



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, (i) with respect to Loans advanced under
the Securities Secured Revolving Credit Facility, 0.75% per annum and (ii) with
respect to Loans advanced under the Receivables Secured Revolving Credit
Facility, 1.50% per annum.

“Attributable Indebtedness” means, on any date, (a) in respect of any
capitalized lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any synthetic lease obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, and
(c) all synthetic debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011
and the related consolidated statement of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
applicable Commitment pursuant to Section 2.04, and (iii) the date of
termination of the Commitment of the Lender to make Loans pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Securities Secured Revolving Borrowing or a Receivables
Secured Revolving Borrowing, as the context may require.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit J.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

 

2



--------------------------------------------------------------------------------

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at the Lender and under the sole dominion and
control of the Lender, and otherwise established in a manner satisfactory to the
Lender.

“Cash Management Agreement” means any agreement between any Loan Party or any of
its Subsidiaries and the Lender or any Affiliate of the Lender to provide
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

 

3



--------------------------------------------------------------------------------

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Lender.

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Lender pursuant
to Section 6.13, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender.

“Commitment” means a Securities Secured Revolving Commitment or a Receivables
Secured Revolving Commitment, or both, as the context may require.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
the following to the extent deducted in calculating such Consolidated Net Income
(without duplication): (a) Consolidated Interest Charges, (b) the provision for
federal, state, local and foreign income taxes payable, (c) transaction costs
related to Permitted Acquisitions up to $500,000 in the aggregate for any
Measurement Period, (d) the purchase accounting adjustment related to deferred
revenue up to $6,000,000 in the aggregate for any Measurement Period, and
(e) other non-cash expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (including stock-based
compensation for such period), in each case of or by the Borrower and its
Subsidiaries for such Measurement Period.

 

4



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
the following to the extent deducted in calculating such Consolidated Net Income
(without duplication): (a) Consolidated Interest Charges, (b) the provision for
federal, state, local and foreign income taxes payable, (c) depreciation,
depletion and amortization expense, (d) transaction costs related to Permitted
Acquisitions up to $500,000 in the aggregate for any Measurement Period, (e) the
purchase accounting adjustment related to deferred revenue up to $6,000,000 in
the aggregate for any Measurement Period, (f) other non-cash expenses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period (including stock-based compensation for such period), and
(g) solely for purposes of calculating the Consolidated Leverage Ratio and
compliance with the financial covenant contained in Section 7.11(b), payments
with respect to earn-out arrangements entered into in connection with Permitted
Acquisitions (as a Cost of Acquisition) in an amount of up to $600,000 per
fiscal quarter for each of the five (5) consecutive fiscal quarter periods of
the Borrower ending after the Closing Date, in each case of or by the Borrower
and its Subsidiaries for such Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) all Attributable Indebtedness, (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (f) above of Persons other than the Borrower or any Subsidiary, and
(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) gains and losses from discontinued operations and
extraordinary items for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its organization documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the amount of any cash and fair market value of other property
issued as consideration for such Acquisition (excluding Equity Interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition),
(b) the amount (determined by using the face amount or the amount payable at
maturity, whichever is greater) of Indebtedness assumed or acquired by any
Subsidiary in connection with such Acquisition, (c) all additional purchase
price amounts in the form of earnouts and other contingent obligations that
should be recorded on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP as consideration for such Acquisition, and
(d) all amounts paid in respect of covenants not to compete, consulting
agreements that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means with respect to any Obligation, a rate per annum equal to
two percent (2%) in excess of the rate otherwise applicable thereto, in each
case, to the fullest extent permitted by applicable Law.

“Deposit Account” has the meaning set forth in the UCC.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Receivables” means Receivables of the Borrower and its Subsidiaries
subject to the Lien of the Collateral Documents, the value of which shall be
their book value determined in accordance with GAAP; provided, however, that
none of the following classes of Receivables shall be deemed to be Eligible
Receivables:

(a) Receivables that do not arise out of sales of goods or rendering of services
in the ordinary course of the Borrower’s or the relevant Subsidiary’s business;

(b) Receivables payable other than in Dollars or Canadian dollars (provided that
any Receivables payable in Canadian dollars which are to be included as Eligible
Receivables in the calculation of the Receivables Borrowing Base shall be
converted to Dollars as of the date of the applicable Borrowing Base Certificate
delivered to the Lender pursuant to Section 6.02(h) using an exchange rate
reasonably satisfactory to the Lender and in effect on such date) or that are
otherwise on terms other than those normal or customary in the Borrower’s or the
relevant Subsidiary’s business;

 

7



--------------------------------------------------------------------------------

(c) Receivables owing from any Person that is an Affiliate of the Borrower;

(d) Receivables more than sixty (60) days past the date due;

(e) Receivables owing from any Person which, when aggregated with other
Receivables owing from such Person, exceed 10% of the aggregate Eligible
Accounts;

(f) Receivables owing from any Person from which an aggregate amount of more
than 30% of the Receivables owing therefrom is more than sixty (60) days past
the date due;

(g) Receivables owing from any Person that (i) has disputed liability for any
Receivable owing from such Person or (ii) has otherwise asserted any claim,
demand or liability against the Borrower or any of its Subsidiaries, whether by
action, suit, counterclaim or otherwise; provided that for purposes of subclause
(f)(i), such Receivables shall be excluded only to the extent of the amounts
being disputed by such Person at any date of determination;

(h) Receivables owing from any Person that shall take or be the subject of any
action or proceeding of a type described in Section 8.01(f);

(i) Receivables (i) owing from any Person that is also a supplier to or creditor
of the Borrower or any of its Subsidiaries unless such Person has waived any
right of setoff in a manner acceptable to the Lender or (ii) representing any
manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling the Borrower or any of its Subsidiaries to discounts on
future purchase therefrom; provided that such Receivables shall be excluded only
to the extent of the amount owing or such discounts at any date of
determination.

(j) Receivables arising out of sales to account debtors outside the United
States or Canada, unless the applicable billing office for any such account
debtor is located within the United States;

(k) Receivables arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

(l) Receivables owing from an account debtor that is an agency, department or
instrumentality of the United States or any state thereof (other than any state
university or similar state higher education entity) unless the Borrower or its
relevant Subsidiary shall have satisfied the requirements of the Assignment of
Claims Act of 1940, and, subject to the proviso below, any similar state
legislation and the Lender is satisfied as to the absence of setoffs,
counterclaims and other defenses on the part of such account debtor; provided
that satisfaction of any similar state legislation shall not apply to the extent
the amount of Receivables owing to any agency, department or instrumentality of
any state (other than any state university or similar state higher education
entity) in the aggregate does not exceed 10% of the aggregate Eligible Accounts;

 

8



--------------------------------------------------------------------------------

(m) Receivables with respect to which the representations and warranties set
forth in Section 3(d) of the Security Agreement applicable to Receivables are
not correct; and

(n) Receivables in respect of which the Security Agreement, after giving effect
to the related filings of financing statements that have then been made, if any,
does not or has ceased to create a valid and perfected first priority lien or
security interest in favor of the Lender securing the Obligations.

“Eligible Securities” means marketable securities owned by the Borrower and its
Subsidiaries and held at, or maintained in an account with, the Lender or an
Affiliate of the Lender that are subject to a valid and perfected first priority
lien or security interest in favor of the Lender securing the Obligations.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of the Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, and (b) in the case of the Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an interest in a Loan or Commitment pursuant to a law
in effect on the date on which the Lender acquires such interest in the Loan or
Commitment or (ii) the Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01(a) or (c), amounts with respect to
such Taxes were payable either to the Lender’s assignor immediately before the
Lender became a party hereto or to the Lender immediately before it changed its
Lending Office.

 

9



--------------------------------------------------------------------------------

“Facility” means the Securities Secured Revolving Facility or the Receivables
Secured Revolving Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America applied on a consistent basis and subject to the terms of Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

10



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means each of AECsoft and each other Subsidiary of the Borrower as
may from time to time become party to this Agreement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article IX in favor of the Lender, together with each other guaranty delivered
pursuant to Section 6.12.

“Hedge Agreement” means any Swap Contract between any Loan Party or any of its
Subsidiaries and the Lender or any Affiliate of the Lender.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and not past due for
more than sixty (60) days after the date on which such trade account was
created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

11



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness in respect of capitalized leases and synthetic
lease obligations of such Person and all synthetic debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of (i) any Equity Interest in such Person
or any other Person or (ii) any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the swap termination value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” has the meaning specified in Section 7.02.

“Interest Payment Date” means, as to any Loan, the first Business Day of each
calendar month and the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

12



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Sections
6.12 and 6.13.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified therefor in the recitals.

“Lending Office” means, as to the Lender, the office or offices of the Lender
described as such on Schedule 1.01, or such other office or offices as the
Lender may from time to time notify the Borrower.

“LIBOR Daily Floating Rate” means, for all Loans, on each day any such Loan is
outstanding, a rate per annum equal to the fluctuating rate of interest (rounded
upwards, as necessary, to the nearest 1/100 of 1%) equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Lender from time to time) at approximately 11:00 a.m., London time, two
(2) London Banking Days prior to the most recent Interest Rate Change Date, for
Dollar deposits (for delivery on such Interest Rate Change Date) with a term of
one (1) month, as adjusted from time to time in the Lender’s good faith
discretion for changes in reserve requirements, deposit insurance requirements
and other regulatory costs. If such rate is not available at such time for any
reason, then the “LIBOR Daily Floating Base Rate” shall be the rate per annum
determined by such alternate method as reasonably selected by the Lender which
results in an interest rate reasonably comparable to that which was applicable
to the Facilities immediately prior to such rate becoming unavailable. For
purposes of this definition, “London Banking Day” means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Securities Secured Revolving Loan or a Receivables Secured
Revolving Loan.

 

13



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, and (d) each Joinder Agreement (but specifically excluding
any Hedge Agreement or any Cash Management Agreement).

“Loan Notice” means a notice of a Borrowing, which, if in writing, shall be
substantially in the form of Exhibit C.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Maturity Date” means November 2, 2015; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Notes” means the Securities Secured Revolving Note and the Receivables Secured
Revolving Note, as the context may require.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan; (b) all obligations arising under Cash
Management Agreements and Hedge Agreements; and (c) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

14



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means, with respect to Loans, on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.

“Pension Plan” means any employee pension benefit plan that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Acquisition” shall mean an Acquisition by a Loan Party (the Person
being acquired, or the division, line of business or other business unit being
acquired, shall be referred to herein as the “Target”), in each case that is a
type of business (or assets used in a type of business) permitted to be engaged
in by the Borrower and its Subsidiaries pursuant to the terms of this Agreement,
in each case so long as:

(a) no Default shall then exist or would exist after giving effect thereto;

(b) the Lender shall have received (or shall receive in connection with the
closing of such Acquisition) a first priority perfected security interest in all
property (including, without limitation, Equity Interests) acquired with respect
to the Target in accordance with the terms of Section 6.12 and the Target, if a
Person, shall have executed a Joinder Agreement in accordance with the terms of
Section 6.12;

(c) the Lender shall have received (i) a description of the material terms of
such Acquisition, (ii) audited balance sheets, statements of income and, if
available, statements of cash flows (or, if audited financial statements are not
available, such management-prepared financial statements) of the Target for its
two most recent fiscal years and for any fiscal quarters ended within the fiscal
year to date, (iii) consolidated projected income statements of the Borrower and
its Subsidiaries (giving effect to such Acquisition), and (iv) not less than
five (5) Business Days prior to the consummation of any Permitted Acquisition, a
certificate substantially in the form of Exhibit D, executed by a Responsible
Officer of the Borrower certifying that such Permitted Acquisition complies with
the requirements of this Agreement;

(d) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

 

15



--------------------------------------------------------------------------------

(e) the Cost of Acquisition paid by the Loan Parties and their Subsidiaries for
all Acquisitions made during the term of this Agreement shall not exceed
$50,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Effect” means, for any Disposition of all or substantially all of a
line of business or for any Acquisition, whether actual or proposed, for
purposes of determining compliance with the financial covenants set forth in
Section 7.11, each such transaction or proposed transaction shall be deemed to
have occurred on and as of the first day of the relevant Measurement Period, and
the following pro forma adjustments shall be made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Qualifying Control Agreement” shall mean an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance acceptable to the Lender and which provides
the Lender with “control” (as such term is used in Article 9 of the UCC) over
the deposit account(s) or securities account(s) described therein.

 

16



--------------------------------------------------------------------------------

“Receivable” means an account receivable of the Borrower or a Subsidiary.

“Receivables Borrowing Base” means an amount equal to 85% of Eligible
Receivables.

“Receivables Secured Revolving Borrowing” means a borrowing Receivables Secured
Revolving Loans pursuant to Section 2.01(b).

“Receivables Secured Revolving Commitment” means the Lender’s obligation to make
Receivables Secured Revolving Loans to the Borrower pursuant to Section 2.01(b)
in an aggregate principal amount at any one time outstanding not to exceed
$10,000,000, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Receivables Secured Revolving Facility” means the revolving credit facility
made available to the Borrower by the Lender pursuant to this Agreement in an
amount up to the Receivables Secured Revolving Commitment.

“Receivables Secured Revolving Loans” has the meaning specified in
Section 2.01(b).

“Receivables Secured Revolving Note” means a promissory note made by the
Borrower in favor of the Lender evidencing Receivables Secured Revolving Loans,
substantially in the form of Exhibit E-1.

“Recipient” means the Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers of
the Borrower in a notice to the Lender. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Lender, each Responsible Officer will provide an incumbency
certificate, in form and substance satisfactory to the Lender.

 

17



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Lender, any Affiliate of the Lender
party to a Cash Management Agreement or a Hedge Agreement and the Indemnitees.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securities Borrowing Base” means, as of any date of determination, the sum of
the following:

(a) 92% of the value of Eligible Securities consisting of U.S.
government-sovereign debt securities;

(b) 85% of the value of Eligible Securities consisting of U.S. government agency
debt securities;

(c) 80% of the value of Eligible Securities consisting of United States state
and local municipal debt securities;

(d) 85% of the value of Eligible Securities consisting of U.S. corporate
commercial paper with an agency rating of A1/P1;

(e) 80% of the value of Eligible Securities consisting of U.S. corporate
commercial paper with an agency rating of A2/P2;

(f) 80% of the value of Eligible Securities consisting of non-convertible U.S.
corporate debt securities with a rating of Baa3 or higher by Moody’s and BBB- or
higher by S&P;

 

18



--------------------------------------------------------------------------------

(g) 70% of the value of Eligible Securities consisting of convertible U.S.
corporate debt securities with a rating of Baa3 or higher by Moody’s and BBB- or
higher by S&P;

(h) 90% of the value of Eligible Securities consisting of U.S. money market
mutual funds;

(i) 85% of the value of Eligible Securities consisting of U.S. government agency
mutual funds; and

(j) 100% of the value of cash deposits in Cash Collateral Accounts.

“Securities Borrowing Base Maintenance Rates” means, at any time, the following
rates with respect to each type of security comprising the Securities Borrowing
Base:

 

Type of Security

   Maintenance
Rate  

U.S. government-sovereign debt securities

     95 % 

U.S. government agency debt securities

     90 % 

United States state and local municipal debt securities

     85 % 

U.S. corporate commercial paper with an agency rating of A1/P1 [or higher]

     90 % 

U.S. corporate commercial paper with an agency rating of A2/P2

     85 % 

Non-convertible U.S. corporate debt securities with a rating of Baa3 or higher
by Moody’s and BBB- or higher by S&P

     85 % 

Convertible U.S. corporate debt securities with a rating of Baa3 or higher by
Moody’s and BBB- or higher by S&P

     75 % 

U.S. money market mutual funds

     95 % 

U.S. government agency mutual funds

     90 % 

Cash deposits in Cash Collateral Accounts

     95 % 

Money market funds in Cash Collateral Accounts

     95 % 

“Securities Secured Revolving Borrowing” means a borrowing of Securities Secured
Loans pursuant to Section 2.01(a).

“Securities Secured Revolving Commitment” means the Lender’s obligation to make
Receivables Secured Revolving Loans to the Borrower pursuant to Section 2.01(a)
in an aggregate principal amount at any one time outstanding not to exceed
$20,000,000, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Securities Secured Revolving Facility” means the revolving credit facility made
available to the Borrower by the Lender pursuant to this Agreement in an amount
up to the Securities Secured Revolving Commitment.

 

19



--------------------------------------------------------------------------------

“Securities Secured Revolving Loans” has the meaning specified in
Section 2.01(a).

“Securities Secured Revolving Note” means a promissory note made by the Borrower
in favor of the Lender evidencing Securities Secured Revolving Loans,
substantially in the form of Exhibit E-2

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For purposes of this Agreement,
subject to the Borrower’s compliance with Section 7.17, AECsoft China shall be
deemed to not be a Subsidiary of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $1,000,000.

“Total Commitment” means the aggregate amount of the Securities Secured
Revolving Commitment and the Receivables Secured Revolving Commitment.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

20



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of North
Carolina; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any organization document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

21



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth in any
Loan Document, and either the Borrower or the Lender shall so request, the
Lender and the Borrower shall negotiate in good faith to amend such ratio,
covenant or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio, covenant or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement to the contrary, any obligation of a
Person under a lease (whether existing as of the Closing Date or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on the balance sheet of such Person under GAAP
as in effect at the time such lease is entered into shall not be treated as a
capital lease solely as a result of (x) the adoption of any changes in, or
(y) changes in the application of, GAAP after such lease is entered into;
provided that all payments under any such lease continue to be treated as an
expense for calculating net income, and provided further that the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between financial calculations with respect to any such lease
made before and after giving effect to any such change in, or change in the
application of, GAAP.

 

22



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11, be given Pro
Forma Effect as of the first day of such Measurement Period.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II

COMMITMENTS AND BORROWINGS

2.01 Loans.

(a) Securities Secured Revolving Borrowings. Subject to the terms and conditions
set forth herein, the Lender agrees to make loans (each such loan, a “Securities
Secured Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the lesser of (i) the Securities Secured
Revolving Commitment and (ii) the Securities Borrowing Base; provided, however,
that after giving effect to any Securities Secured Revolving Borrowing, (x) the
Outstanding Amount of Securities Secured Revolving Loans shall not exceed the
Securities Secured Revolving Commitment, and (y) the Total Outstandings shall
not exceed the Total Commitment. Within the limits of the Lender’s Securities
Secured Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow Securities Secured Revolving Loans, prepay under
Section 2.03, and reborrow under this Section 2.01(a).

 

23



--------------------------------------------------------------------------------

(b) Receivables Secured Revolving Borrowings. Subject to the terms and
conditions set forth herein, the Lender agrees to make loans (each such loan, a
“Receivables Secured Revolving Loan”) to the Borrower, in Dollars, from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the lesser of (i) the Receivables Secured
Revolving Commitment and (ii) the Receivables Borrowing Base; provided, however,
that after giving effect to any Receivables Secured Revolving Borrowing, (x) the
Outstanding Amount of Receivables Secured Revolving Loans shall not exceed the
Receivables Secured Revolving Commitment, and (y) the Total Outstandings shall
not exceed the Total Commitment. Within the limits of the Lender’s Receivables
Secured Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow Receivables Secured Revolving Loans, prepay
under Section 2.03, and reborrow under this Section 2.01(b).

2.02 Borrowings of Loans.

(a) Notice of Borrowing. Each Borrowing shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by telephone. Each such
notice must be received by the Lender not later than 11:00 a.m. on the requested
date of such Borrowing of Loans. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the Lender of
a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of Loans shall be in a principal amount
of $500,000 or a whole multiple of $10,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (A) the applicable Facility,
(B) the requested date of the Borrowing (which shall be a Business Day), and
(C) the principal amount of Loans to be borrowed.

(b) Advances. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Lender shall make all funds so received available to the Borrower in like
funds as received by the Lender either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Lender by the Borrower.

2.03 Prepayments.

(a) Optional. The Borrower may, upon notice to the Lender, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Lender not later
than 11:00 a.m. on the date of prepayment; (B) any prepayment shall be in a
principal amount of $500,000 or a whole multiple of $10,000 in excess thereof,
or if less, the entire principal amount thereof then outstanding; and (C) no
prepayment of Securities Secured Revolving Loans shall be made unless the
Outstanding Amount of Receivables Secured Revolving Loans shall have been
prepaid in full. Each such notice shall specify the date and amount of such
prepayment and the Loans to be prepaid. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

24



--------------------------------------------------------------------------------

(b) Mandatory.

(i) If at any time, the Outstanding Amount of Securities Secured Revolving Loans
exceeds the Securities Secured Revolving Commitment, then the Borrower shall
immediately prepay Securities Secured Revolving Loans in an aggregate amount
equal to such excess;

(ii) If at any time, the Outstanding Amount of Securities Secured Revolving
Loans exceeds the Securities Borrowing Base, then the Borrower shall either
immediately (x) provide additional Eligible Securities in an amount sufficient
to eliminate such excess or (y) prepay Securities Secured Revolving Loans in an
aggregate amount equal to such excess;

(iii) If at any time, the Outstanding Amount of Receivables Secured Revolving
Loans exceeds the lesser of (x) the Receivables Secured Revolving Commitment and
(y) the Receivables Borrowing Base, then the Borrower shall immediately prepay
Receivables Secured Revolving Loans in an aggregate amount equal to such excess;

(iv) If, at any time, (A) the value of Eligible Securities decreases below
(1) the value of such Eligible Securities at the time the most recent Borrowing
Base Certificate was delivered multiplied by (2) the Securities Borrowing Base
Maintenance Rate for such Eligible Securities (the value of such deficiency, the
“Eligible Securities Deficiency”), and (B) at such time, the Outstanding Amount
of the Securities Secured Revolving Loans exceeds the Securities Borrowing Base,
then the Borrower shall either immediately (x) provide additional Eligible
Securities in an amount sufficient to eliminate such Eligible Securities
Deficiency, or (y) prepay Securities Secured Revolving Loans in an aggregate
amount equal to such excess.

2.04 Termination of Commitments.

The Borrower may, upon notice to the Lender, terminate either Facility or from
time to time permanently reduce the Commitment; provided that no termination of
the Securities Secured Revolving Commitments shall be made unless the
Receivables Secured Revolving Commitments shall have first been terminated, and
provided further that (a) any such notice shall be received by the Lender not
later than 11:00 a.m. three (3) Business Days prior to the date of any such
termination or reduction, (b) any such reduction shall be in an aggregate amount
of $500,000 or a whole multiple of $10,000 in excess thereof, and (c) the
Borrower shall not terminate or reduce (A) the Securities Secured Revolving
Facility, if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Securities Secured Revolving Loans would
exceed the Securities Secured Revolving Commitment or (B) the Receivables
Secured Revolving Facility, if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Receivables Secured
Revolving Loans would exceed the Receivables Secured Revolving Commitment. All
fees in respect of a Facility accrued until the effective date of any
termination of such Facility shall be paid on the effective date of such
termination.

 

25



--------------------------------------------------------------------------------

2.05 Repayment of Loans. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of all Loans outstanding on such date.

2.06 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.06(b), (i) each Securities
Secured Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
LIBOR Daily Floating Rate plus 0.75%; and (ii) each Receivables Secured
Revolving Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the LIBOR Daily
Floating Rate plus 1.50%.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) While any Event of Default exists, outstanding Obligations shall accrue at
a fluctuating rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. Unless otherwise
agreed between the Lender and the Borrower, all interest due and payable
hereunder shall be made on each Interest Payment Date by automatic debit to the
Borrower’s deposit account # 237025383245 maintained with Lender.

 

26



--------------------------------------------------------------------------------

2.07 Unused Fees. The Borrower shall pay to the Lender, unused fees (the “Unused
Fees”) (i) with respect to the Securities Secured Revolving Facility, equal to
0.10% per annum times the actual daily amount by which the Securities Secured
Revolving Commitment exceeds the sum of the Outstanding Amount of Securities
Secured Revolving Loans, and (ii) with respect to the Receivables Secured
Revolving Facility, equal to 0.10% per annum times the actual daily amount by
which the Receivables Secured Revolving Commitment exceeds the sum of the
Outstanding Amount of Receivables Secured Revolving Loans. The Unused Fees shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The Unused Fees
shall be calculated quarterly in arrears.

2.08 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a three hundred sixty-five (365) day year). Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.10(a), bear interest for one (1) day. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

2.09 Evidence of Debt.

The Borrowings made by the Lender shall be evidenced by one or more accounts or
records maintained by the Lender in the ordinary course of business. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lender to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. Upon the
request of the Lender, the Borrower shall execute and deliver to the Lender a
Note, which shall evidence the Loans in addition to such accounts or records.
The Lender may attach schedules to the Note and endorse thereon the date, Type
(if applicable), amount and maturity of the Loans and payments with respect
thereto.

 

27



--------------------------------------------------------------------------------

2.10 Payments Generally.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Lender, at the Lender
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. All payments received by the Lender after 2:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any Loan Party shall be
required by the Code or any other applicable Laws to withhold or deduct any
Taxes from any payment (as determined in its good faith discretion), then
(A) such Loan Party shall withhold or make such deductions as are determined by
it to be required, (B) such Loan Party shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code
or such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.

 

28



--------------------------------------------------------------------------------

(c) Tax Indemnifications. Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

(d) Evidence of Payments. Upon request by the Lender after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Lender.

(e) Survival. Each party’s obligations under this Section 3.01 shall survive any
assignment of rights by the Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the LIBIOR Daily Floating Rate, or to determine or charge interest
rates based upon the LIBOR Daily Floating Rate, or any Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, (a) any obligation of the Lender
to make or continue Loans with interest thereon based on the LIBOR Daily
Floating Rate shall be suspended until the Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist.

3.03 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement reflected in the LIBOR Daily Floating Rate);

 

29



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by the Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the LIBOR Daily Floating Rate (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If the Lender reasonably determines that any Change in
Law affecting the Lender or any Lending Office of the Lender or the Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on the Lender’s capital or
on the capital of the Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of the Lender or the Loans made by the Lender, to a
level below that which the Lender or the Lender’s holding company could have
achieved but for such Change in Law (taking into consideration the Lender’s
policies and the policies of the Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to the Lender,
as the case may be, such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

30



--------------------------------------------------------------------------------

3.04 Mitigation Obligations.

If the Lender requests compensation under Section 3.03, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 3.01,
or if the Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower, the Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking the Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of the Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.03,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject the
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to the Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Lender in connection with any such
designation or assignment.

3.05 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO BORROWINGS

4.01 Conditions of Initial Borrowing.

The obligation of the Lender to make its initial Borrowing hereunder is subject
to satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of each Loan Party, (ii) a Note with respect to each Facility executed by a
Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document, executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto.

(b) Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer (in substantially the form of Exhibit F attached hereto)
dated the Closing Date, certifying as to the organization documents of each Loan
Party (which, to the extent filed with a Governmental Authority, shall be
certified as of a recent date by such Governmental Authority), the resolutions
of the governing body of each Loan Party, the good standing, existence or its
equivalent of each Loan Party and of the incumbency of the Responsible Officers
of each Loan Party.

 

31



--------------------------------------------------------------------------------

(c) Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions (including, if requested by the Lender, local counsel opinions) of
counsel for the Loan Parties, dated the Closing Date and addressed to the
Lender, in form and substance acceptable to the Lender.

(d) Financial Statements. The Lender shall have received copies of the financial
statements referred to in Section 5.05, each in form and substance satisfactory
to the Lender.

(e) Personal Property Collateral. The Lender shall have received, in form and
substance satisfactory to the Lender:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Lender in order to perfect the Lender’s security interest in the
Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Lender’s reasonable discretion, to perfect the Lender’s
security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;

(v) in the case of any personal property Collateral located at premises leased
by a Loan Party and set forth on Schedule 5.17(g), such estoppel letters,
consents and waivers from the landlords of such real property to the extent
required to be delivered in connection with Section 6.13 (such letters, consents
and waivers shall be in form and substance reasonably satisfactory to the
Lender);

(vi) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Lender’s security interest in the
Collateral;

 

32



--------------------------------------------------------------------------------

(vii) Qualifying Control Agreements reasonably satisfactory to the Lender to the
extent required to be delivered pursuant to Section 7.14; and

(viii) such documentation as may be required by the Lender to comply with the
Federal Assignment of Claims Act; and the Loan Parties shall take such actions
as may be required by the Lender to file such documentation with the appropriate
Governmental Authorities; and

(ix) Statement of Purpose for an Extension of Credit Secured by Margin Stock
(Federal Reserve Form U-1).

(f) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Lender shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth herein or in the
Collateral Documents or as required by the Lender. The Loan Parties shall have
delivered to the Lender an Authorization to Share Insurance Information in
substantially the form of Exhibit G (or such other form as required by each of
the Loan Parties’ insurance companies).

(g) Financial Condition Certificate. The Lender shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, as to certain financial matters, substantially in the form
of Exhibit H.

(h) Borrowing Base Certificate. The Lender shall have received a Borrowing Base
Certificate as of the last day of the most recent month end of the Borrower.

(i) Borrowing Notice. The Lender shall have received a Borrowing Notice with
respect to the Loans to be made on the Closing Date.

(j) Consents. The Lender shall have received evidence that all boards of
directors, governmental, shareholder and material third party consents and
approvals necessary in connection with the entering into of this Agreement have
been obtained.

(k) Fees and Expenses. All fees required to be paid to the Lender on or before
the Closing Date shall have been paid and. Unless waived by the Lender, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Lender (directly to such counsel if requested by the Lender) to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Lender).

 

33



--------------------------------------------------------------------------------

4.02 Conditions to all Borrowings.

The obligation of the Lender to honor any request for a Borrowing under Article
II is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such Borrowing and (ii) with respect to representations and warranties that
do not contain a materiality qualification, be true and correct in all material
respects on and as of the date of such Borrowing, and except that for purposes
of this Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds thereof.

(c) The Lender shall have received a Loan Notice in accordance with the
requirements hereof.

(d) If such request for a Borrowing is a request for a Receivables Secured
Revolving Loan, as of the date of such Borrowing and prior to the Lender
honoring any such request, the Securities Secured Revolving Facility shall be
fully utilized.

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender, as of the date made or
deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the organization
documents of each Loan Party provided to the Lender pursuant to the terms of
this Agreement is a true and correct copy of each such document, each of which
is valid and in full force and effect.

 

34



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s organization documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any contract or
agreement that is filed as an exhibit to Borrower’s periodic reports filed with
the Securities and Exchange Commission or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law, except with respect to this
clause (b), conflicts, contraventions or violations that could not reasonably be
expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained, (ii) filings to perfect the Liens created by the
Collateral Documents, and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to adversely affect the Lender’s
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents in any material respect.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

35



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) Quarterly Financial Statements. The unaudited consolidated balance sheets of
the Borrower and its Subsidiaries dated June 30, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Material Adverse Effect. Since the date of the Audited Financial Statements
(and, in addition, after delivery of the most recent annual audited financial
statements in accordance with the terms hereof, since the date of such annual
audited financial statements), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) Forecasted Financials. The consolidated forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery, it being understood
that such forecasts, as to future events, are not to be viewed as facts, that
actual results during the period or periods covered by any such forecasts may
differ significantly from the forecasted results and that such differences may
be material and that such forecasts are not a guarantee of financial
performance.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or any Plan maintained by any Loan Party or any Subsidiary or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any contractual obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan Parties as in effect on the Closing
Date, and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 5.08 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

5.09 Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed (other than tax returns
and reports that are subject to duly filed extensions), and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect.

5.10 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws.

(b) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan.

 

37



--------------------------------------------------------------------------------

5.11 Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and the Lender or any Affiliate of
the Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.12 Disclosure.

The Borrower has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time;
provided that, (a) with respect to financial estimates, projected financial
information and other forward-looking information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, and (b) it being understood that
forecasts, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such forecasts may differ
significantly from the forecasted results and that such differences may be
material and that such forecasts are not a guarantee of financial performance.

5.13 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

5.14 Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, solvent.

5.15 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.16 Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.16(a), is the following information which is true and complete in
all respects as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02: (i) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships and other
equity investments of the Loan Parties as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Section 6.02,
(ii) the number of shares of each class of Equity Interests in each Subsidiary
outstanding, (iii) the number and percentage of outstanding shares of each class
of Equity Interests owned by the Loan Parties and their Subsidiaries and
(iv) the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.). The outstanding Equity Interests in all Subsidiaries are
validly issued, fully paid and non-assessable and are owned free and clear of
all Liens. There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to the Equity Interests of any Loan Party or any Subsidiary thereof, except as
contemplated in connection with the Loan Documents.

(b) Loan Parties. Set forth on Schedule 5.16(b) is a complete and accurate list
of all Loan Parties, showing as of the Closing Date, or as of the last date such
Schedule was required to be update in accordance with Section 6.02, (as to each
Loan Party) (i) the exact legal name, (ii) any former legal names of such Loan
Party in the four (4) months prior to the Closing Date, (iii) the jurisdiction
of its incorporation or organization, as applicable, (iv) the type of
organization, (v) the jurisdictions in which such Loan Party is qualified to do
business, (vi) the address of its chief executive office, (vii) the address of
its principal place of business, (viii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization, (ix) the organization
identification number, (x) ownership information (e.g. publicly held or if
private or partnership, the owners and partners of each of the Loan Parties) and
(xi) the industry or nature of business of such Loan Party.

 

39



--------------------------------------------------------------------------------

5.17 Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Lender for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Permitted
Liens) on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed prior to the Closing
Date and as contemplated hereby and by the Collateral Documents, no filing or
other action will be necessary to perfect or protect such Liens.

(b) Intellectual Property. Set forth on Schedule 5.17(b), as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Section 6.02, is a list of all registered or issued Intellectual Property
(including all applications for registration and issuance) owned by each of the
Loan Parties (including the name/title, current owner, registration or
application number, and registration or application date and such other
information as reasonably requested by the Lender).

(c) Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 5.17(c), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 6.02, is a description of
all Documents (as defined in the UCC), Instruments (as defined in the UCC), and
Tangible Chattel Paper (as defined in the UCC) of the Loan Parties (including
the Loan Party owning such Document, Instrument and Tangible Chattel Paper and
such other information as reasonably requested by the Lender).

(d) Deposit Accounts and Securities Accounts. Set forth on Schedule 5.17(d), as
of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a description of all Deposit
Accounts (as defined in the UCC) and Securities Accounts (as defined in the UCC)
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and whether such
account is a ZBA account or a payroll account, and (C) in the case of a
Securities Account, the Securities Intermediary (as defined in the UCC) or
issuer, as applicable.

(e) Commercial Tort Claims. Set forth on Schedule 5.17(e), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a description of all Commercial Tort Claims (as
defined in the UCC) of the Loan Parties (detailing such Commercial Tort Claim in
such detail as reasonably requested by the Lender).

 

40



--------------------------------------------------------------------------------

(f) Pledged Equity Interests. Set forth on Schedule 5.17(f), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of (i) all Pledged Equity and (ii) all
other Equity Interests required to be pledged to the Lender pursuant to the
Collateral Documents (in each case, detailing the Grantor (as defined in the
Security Agreement), the Person whose Equity Interests are pledged, the number
of shares of each class of Equity Interests, the certificate number and
percentage ownership of outstanding shares of each class of Equity Interests and
the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.).

(g) Properties. Set forth on Schedule 5.17(g), as of the Closing Date and as of
the last date such Schedule was required to be updated in accordance with
Section 6.02, is a list of (A) each headquarter location of the Loan Parties,
(B) each other location where any significant administrative or governmental
functions are performed, (C) each other location where the Loan Parties maintain
any books or records (electronic or otherwise) and (D) each location where any
personal property Collateral is located at any premises owned or leased by a
Loan Party (in each case, including (1) an indication if such location is leased
or owned, (2), if leased, the name of the lessor, and if owned, the name of the
Loan Party owning such property, (3) the address of such property (including,
the city, county, state and zip code) and (4) to the extent owned, the
approximate fair market value of such property).

5.18 Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses , except
to the extent such failure to own or possess the right to use or such conflicts,
either individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect. Borrower has received no written notice that any
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person, except for such infringements, individually or in the aggregate, which
could not be reasonably expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.19 OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (a) is currently the subject of any Sanctions, (b) is located, organized
or residing in any Designated Jurisdiction, or (c) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Lender) of Sanctions.

 

41



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of their Subsidiaries to:

6.01 Financial Statements.

Deliver to the Lender, in form and detail satisfactory to the Lender:

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (or, if
earlier, fifteen (15) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC) (commencing with
the fiscal year ended December 31, 2012), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statement of income or operations, change in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter of each fiscal
year of the Borrower (or, if earlier, five (5) days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ended September 30, 2012), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statement of income or
operations, change in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

42



--------------------------------------------------------------------------------

(c) Business Plan and Budget. As soon as available, but in any event within
sixty (60) days after the end of each fiscal year of the Borrower, an annual
business plan and budget of the Borrower and its Subsidiaries on a consolidated
basis, including forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Lender, of consolidated statements of income or
operations and cash flows of the Borrower and its Subsidiaries on an annual
basis for the immediately following fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information.

Deliver to the Lender, in form and detail satisfactory to the Lender:

(a) Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), (i) a certificate of its independent
certified public accountants certifying such financial statements and (ii) in
the event the Outstanding Amount is greater than $0.00 at such time or was
greater than $0.00 as of the end of the Measurement Period applicable to such
financial statements, a certificate of its independent certified public accounts
stating that in making the examination necessary therefor no knowledge was
obtained of any Default under the financial covenants set forth herein or, if
any such Default shall exist, stating the nature and status of such event;
provided, that the obligation under this Section 6.02(a)(ii) shall be satisfied
regardless of whether such certificate is obtained if the Borrower shall have
used commercially reasonable efforts to obtain such certificate.

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller which is a Responsible Officer of the Borrower.

(c) Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b), the following updated Schedules to
this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate: Schedules 5.08, 5.16(a),
5.16(b), 5.17(b), 5.17(c), 5.17(d), 5.17(e), 5.17(f), and 5.17(g).

(d) Audit Reports; Management Letters; Recommendations. Not later than five
(5) Business Days after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.

 

43



--------------------------------------------------------------------------------

(e) Annual Reports; Etc. After the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Lender pursuant hereto;.

(f) SEC Notices. Promptly, and in any event within five (5) Business Days after
any Responsible Officer obtaining knowledge of receipt thereof by any Loan Party
or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof.

(g) Notices. Not later than five (5) Business Days after any Responsible Officer
obtaining knowledge of receipt thereof by any Loan Party or any Subsidiary
thereof, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could reasonably be expected to have a Material Adverse Effect and, from time to
time upon request by the Lender, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the Lender
may reasonably request.

(h) Borrowing Base Certificate. Not later than ten (10) days after the end of
each month, (i) a Borrowing Base Certificate and (ii) an accounts receivable
aging report in form and substance reasonably satisfactory to Lender, in each
case, as at the end of such month, duly certified by the chief executive
officer, chief financial officer, treasurer or controller which is a Responsible
Officer of the Borrower; and

(i) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01; or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Lender has access (whether a
commercial, third-party website or whether sponsored by the Lender); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Lender and
(ii) the Borrower shall notify the Lender (by fax transmission or other
electronic mail transmission) of the posting of any such documents and provide
to the Lender by electronic mail electronic versions (i.e., soft copies) of such
documents.

 

44



--------------------------------------------------------------------------------

6.03 Notices.

Promptly, but in any event within two (2) Business Days of any Responsible
Officer obtaining knowledge thereof, notify the Lender and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any (i) breach or non-performance of, or any default
under, a material contractual obligation of the Borrower or any Subsidiary;
(ii) any material dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority, in each
case, that would be required to be disclosed in the Borrower’s periodic reports
filed with the SEC; or (iii) the commencement of, or any material adverse
development in, any material litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws, in each
case, that would be required to be disclosed in the Borrower’s periodic reports
filed with the SEC; and

(d) of any material change in accounting policies by any Loan Party or any
Subsidiary thereof.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities (other than those being contested in good faith),
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

45



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 [Reserved]

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, terrorism insurance.

(b) Interests. Cause the Lender to be named as lenders’ loss payable, loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
of any such insurance providing liability coverage or coverage in respect of any
Collateral, and shall use commercially reasonable efforts to cause each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Lender that it will
give the Lender thirty (30) days prior written notice before any such policy or
policies shall be materially diminished or cancelled (or ten (10) days prior
notice in the case of cancellation due to the nonpayment of premiums). Annually,
upon expiration of current insurance coverage, the Loan Parties shall provide,
or cause to be provided, to the Lender (i) certified copies of such insurance
policies, (ii) evidence of such insurance policies (including, without
limitation and as applicable, ACORD Form 28 certificates (or similar form of
insurance certificate), and ACORD Form 25 certificates (or similar form of
insurance certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if the Lender for the benefit of the
Secured Parties is not on the declarations page for such policy. As requested by
the Lender, the Loan Parties agree to deliver to the Lender an Authorization to
Share Insurance Information in substantially the form of Exhibit G (or such
other form as required by each of the Loan Parties’ insurance companies).

 

46



--------------------------------------------------------------------------------

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in all material respects and in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that, excluding any such visits and inspections
during the continuation of an Event of Default, the Lender may exercise rights
under this Section 6.10 no more often than two (2) times during any fiscal year
and only one (1) such time shall be at the expense of the Borrower. If requested
by the Lender in its reasonable discretion, permit the Lender, and its
representatives, upon reasonable advance notice to the Borrower, to conduct an
annual audit of the Collateral at the expense of the Borrower once during any
fiscal year.

6.11 Use of Proceeds.

Use the proceeds of the Borrowings for (i) working capital, capital
expenditures, and other lawful general corporate purposes not in contravention
of any Law or of any Loan Document, and (ii) for Permitted Acquisitions and
other Investments not prohibited hereunder.

6.12 Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Subsidiaries (other than (i) any CFC
or a Subsidiary that is held directly or indirectly by a CFC and (ii) subject to
Section 7.17, AEC) whether newly formed, after acquired or otherwise existing to
promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired (or such longer period of time as agreed to by the Lender in
its reasonable discretion)) become a Guarantor hereunder by way of execution of
a Joinder Agreement; provided, however, no Foreign Subsidiary shall be required
to become a Guarantor to the extent such Guaranty would result in a material
adverse tax consequence for the Borrower. In connection therewith, the Loan
Parties shall give notice to the Lender not less than ten (10) days prior to
creating a Subsidiary (or such shorter period of time as agreed to by the Lender
in its reasonable discretion), or acquiring the Equity Interests of any other
Person. In connection with the foregoing, the Loan Parties shall deliver to the
Lender, with respect to each new Guarantor to the extent applicable,
substantially the same documentation required pursuant to Sections 4.01 (b) –
(f), (j) and 6.13 and such other documents or agreements as the Lender may
reasonably request.

 

47



--------------------------------------------------------------------------------

6.13 Covenant to Give Security.

(a) Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Lender for the benefit of the Secured
Parties to secure the Obligations pursuant to the terms and conditions of the
Collateral Documents. Each Loan Party shall provide opinions of counsel and any
filings and deliveries reasonably necessary in connection therewith to perfect
the security interests therein, all in form and substance reasonably
satisfactory to the Lender.

(b) Landlord Waivers. In the case of (i) the headquarters location of each Loan
Party, if such location is leased, and (ii) any other premises leased by a Loan
Party and containing personal property Collateral with a value in excess of
$2,000,000, such Loan Party will provide the Lender with such estoppel letters,
consents and waivers from the landlords on such real property to the extent
(A) reasonably requested by the Lender and (B) the Loan Parties are able to
secure such letters, consents and waivers after using commercially reasonable
efforts (such letters, consents and waivers shall be in form and substance
satisfactory to the Lender, it being acknowledged and agreed that any landlord
waiver in the form of Exhibit I is satisfactory to the Lender).

(c) Further Assurances. At any time upon reasonable request of the Lender,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Lender may deem necessary or desirable to
maintain in favor of the Lender, Liens and insurance rights on the Collateral
that are duly perfected in accordance with the requirements of, or the
obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.

6.14 Further Assurances.

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

48



--------------------------------------------------------------------------------

6.15 Cash Collateral Accounts; Primary Deposit Accounts.

Maintain, and cause each of the other Loan Parties to maintain, (i) all Cash
Collateral Accounts and (ii) one or more primary deposit accounts with Bank of
America.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(f), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal, modification,
replacement or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person if required by GAAP; provided that (x) a
reserve or other appropriate provision shall have been made therefor if required
by GAAP and (y) the aggregate amount of such Liens is less than $250,000;

 

49



--------------------------------------------------------------------------------

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries with the Lender, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

(k) Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;

(l) Any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased;

 

50



--------------------------------------------------------------------------------

(m) Liens arising from precautionary UCC financing statement filings (or similar
filings under other applicable Law) regarding leases entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business; and

(n) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes.

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, modifications, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, modification, renewal or extension except by an
amount equal to a reasonable premium plus other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, modification, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, modification, renewal or extension; and ,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination, standstill and related terms
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lender than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) Indebtedness in respect of capitalized leases, synthetic lease obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$3,000,000;

(d) Unsecured Indebtedness of a Loan Party owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, or of a Subsidiary of the Borrower owed
to the Borrower or a wholly-owned Subsidiary of the Borrower, which Indebtedness
shall (i) to the extent owed to any Loan Party and reasonably required by the
Lender, evidenced by promissory notes which shall be pledged to the Lender as
Collateral for the Obligations in accordance with the terms of the Security
Agreement, (ii) be on terms (including subordination terms) reasonably
acceptable to the Lender and (iii) be otherwise permitted under the provisions
of Section 7.03 (“Intercompany Debt”);

 

51



--------------------------------------------------------------------------------

(e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsdiary;

(f) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(g) Indebtedness incurred under Cash Management Agreements and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with cash management and deposit
accounts; and

(h) obligations of the Borrower to acquire Equity Interests held by employees of
the Borrower upon termination of employment pursuant to the Borrower’s existing
stock option plan;

7.03 Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash or
cash equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties (A) to fund
payroll obligations of any such Subsidiary; provided that (x) such Subsidiary is
not otherwise reasonably able to meet such payroll obligations in accordance
with customary business practices and (y) such payroll obligations are incurred
by such Subsidiary in the ordinary course of its business consistent with the
past practices of the Borrower and its Subsidiaries and (B) in an aggregate
amount invested from the date hereof not to exceed $4,000,000;

 

52



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03 and any modification,
replacement, renewal or extension thereof as in effect on the date hereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 7.03;

(g) Permitted Acquisitions (other than of CFCs and Subsidiaries held directly or
indirectly by a CFC which Investments are covered by Section 7.03(c)(iv));

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(i) Investments in Eligible Securities comprising the Securities Borrowing Base;

(j) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(k) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers;

(l) advances of payroll payments to employees in the ordinary course of
business; and

(m) other Investments to the extent that the consideration paid therefor
consists solely of Equity Interests of the Borrower.

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

 

53



--------------------------------------------------------------------------------

(b) any Loan Party may merge into or consolidate with Borrower or another Loan
Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided that (i) the Person surviving
such merger shall be a wholly-owned Subsidiary of the Borrower and (ii) in the
case of any such merger to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving Person; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving corporation.

7.05 Dispositions.

Make any Disposition of any of its material assets or properties or enter into
any agreement to make any Disposition of any of its material assets or
properties, except:

(a) Dispositions of inventory in the ordinary course of business;

(b) Non-exclusive licenses of intellectual property in the ordinary course of
business;

(c) Dispositions of property to the Borrower or any Subsidiary; provided, that
if the transferor of such property is a Loan Party then the transferee thereof
must be a Loan Party;

(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;

(f) the sale or disposition of cash equivalents for fair market value;

 

54



--------------------------------------------------------------------------------

(g) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
property no longer useful in the conduct of the business of the Borrower and its
Subsidiaries;

(h) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; and

(i) Dispositions permitted by Section 7.04.

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;

(c) the Borrower and each Subsidiary may make Restricted Payments the proceeds
of which shall be used to make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options or other securities,
convertible or exchangeable for Equity Interests of Borrower; and

(d) the Borrower may repurchase shares of its capital stock up to a maximum
aggregate amount of $100,000.

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business reasonably related or incidental thereto.

7.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation and reimbursement of expenses of officers and
directors and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on fair and reasonable terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

 

55



--------------------------------------------------------------------------------

7.09 Burdensome Agreements.

Enter into, or permit to exist, any contractual obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) to act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for any document or
instrument governing Indebtedness incurred pursuant to Section 7.02(c), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (b) requires the grant of
any Lien on property for any obligation if a Lien on such property is given as
security for the Obligations.

7.10 Use of Proceeds.

Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 2.50 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four (4) fiscal quarters of the Borrower set forth
below to be greater than the ratio set forth below opposite such period:

 

Four (4) Fiscal Quarters Ending

   Maximum Consolidated
Leverage Ratio  

Closing Date through March 30, 2013

     3.00 to 1.00   

March 31, 2013 through December 30, 2013

     2.75 to 1.00   

December 31, 2013 through December 30, 2014

     2.50 to 1.00   

December 31, 2014 and each fiscal quarter thereafter

     2.25 to 1.00   

 

56



--------------------------------------------------------------------------------

7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

(a) Amend any of its organization documents in any manner that could reasonably
be expected to be adverse to the Lender;

(b) change its fiscal year; or

(c) without providing ten (10) days prior written notice to the Lender (or such
extended period of time as agreed to by the Lender), change its name, state of
formation or form of organization.

7.13 Accounting Changes.

Make any change in (a) accounting policies, except as required by GAAP, or
(b) fiscal year.

7.14 Account Control Agreements.

Open, maintain or otherwise have any checking, savings or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money is or may be deposited or maintained with any
Person, other than (a) accounts that are maintained with the Lender, (b) deposit
accounts that are maintained at all times with depositary institutions as to
which the Lender shall have received a Qualifying Control Agreement,
(c) securities accounts that are maintained at all times with financial
institutions as to which the Lender shall have received a Qualifying Control
Agreement, (d) deposit accounts established solely as payroll and other zero
balance accounts, and (e) deposit accounts of (i) the Borrower with account
balances in the aggregate that do not exceed $5,000,000 and (ii) of Subsidiaries
with account balances in the aggregate that do not exceed $5,000,000.

7.15 Ownership of Real Property. Own, or have any fee interest in, any real
property.

7.16 Maintenance of any Pension Plan. Maintain or suffer to exist any Pension
Plan or other defined benefit Plan.

7.17 Inactive Subsidiary. Not permit AECsoft China at any time to engage in any
type of operations other than Dispositions to Loan Parties and other actions
directly related to the winding up or liquidation of lines of business of such
Subsidiary.

 

57



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five (5) days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.08,
6.10, 6.11, 6.14, Article VII or Article IX; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) a Responsible Officer of
any Loan Party obtaining knowledge of such failure or (ii) the Lender providing
any Loan Party with notice of such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except to the extent such representation, warrany,
certification or statement of fact is already qualified by materiality, in which
case, shall be incorrect or misleading in any respect) when made or deemed made;
or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (after giving effect to
any applicable grace or cure periods), or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (after giving effect to any applicable grace
or cure periods), the effect of which failure or default or other event is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the swap termination
value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

58



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of fourty-five (45) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

59



--------------------------------------------------------------------------------

(i) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Lender in accordance with
Section 10.01; and once an Event of Default occurs under the Loan Documents,
then such Event of Default will continue to exist until it is expressly waived
by the Lender, as required hereunder in Section 10.01.

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a) declare the Commitments to make Loans to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable) or if at any time funds
are received by and available to the Lender to pay fully all Obligations then
due hereunder, any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.10, be applied by the Lender to payment of the
Obligations, in such order and manner as the Lender shall elect in its sole
discretion, with the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

CONTINUING GUARANTY

9.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Secured Parties, arising hereunder or under any other Loan
Document, any Cash Management Agreement or any Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law. The Lender’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations (absent manifest error). This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Guarantors, or any of them, under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

9.02 Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender in its
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

61



--------------------------------------------------------------------------------

9.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations, including but not limited to the benefits of N.C.
General Statutes §§26-7 through 26-9 inclusive, as amended, or any similar
statute.

9.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

9.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

9.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

62



--------------------------------------------------------------------------------

9.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Secured Parties.

9.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

9.09 Appointment of Borrower.

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement and the other Loan Documents and agrees that (a) the
Borrower may execute such documents on behalf of such Guarantor as the Borrower
deems appropriate in its sole discretion and each Guarantor shall be obligated
by all of the terms of any such document executed on its behalf, (b) any notice
or communication delivered by the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Lender may accept, and be permitted to
rely on, any document, instrument or agreement executed by the Borrower on
behalf of each Guarantor.

9.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

63



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 1.01, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or other
electronic mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b) Electronic Communications. The Lender or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an electronic mail address shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

64



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, facsimile number or telephone number or electronic mail address for
notices and other communications hereunder by notice to the other parties
hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay all reasonable and actual
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of one outside counsel for the
Lender), in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

65



--------------------------------------------------------------------------------

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender (and any sub-agent thereof) and each Related Party of any of the Lender
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any one
outside counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the Lender
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any environmental liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

 

66



--------------------------------------------------------------------------------

(e) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(d) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall inure to the benefit
of the parties hereto and their respective successors and assigns, except that
neither Lender nor Borrower may assign its rights and obligations hereunder
without the other party’s prior written consent. The Lender may at any time
(i) assign all or any part of its rights and obligations hereunder to any other
Person, and (ii) grant to any other Person participating interests in all or
part of its rights and obligations hereunder, in each case without notice to or
consent from the Borrower. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment. All
information provided by or on behalf of the Borrower to the Lender or its
Affiliates may be furnished by the Lender to its Affiliates and to any actual or
proposed assignee or participant.

(b) Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of the Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release the Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for the
Lender as a party hereto.

 

67



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process
(provided that Lender shall, to the extent permitted by Law, provide prior
notice of such disclosure to Borrower and shall reasonably cooperate with
Borrower to prevent or limit such disclosure unless such cooperation shall
reasonably be determined to adversely effect the Lender), (iv) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (v) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights and obligations under this Agreement or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(vi) on a confidential basis to (A) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (vii) with the consent of
the Borrower or to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Non-Public Information. The Lender acknowledges that (i) the Information may
include material non-public information concerning a Loan Party or a Subsidiary,
as the case may be, (ii) it has developed compliance procedures regarding the
use of material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Lender or their respective Affiliates or referring to this Agreement
or any of the Loan Documents without the prior written consent of the Lender,
unless (and only to the extent that) the Loan Parties or such Affiliate is
required to do so under law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

 

68



--------------------------------------------------------------------------------

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or
electronic mail transmission shall be promptly followed by such manually
executed counterpart.

 

69



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Borrowing, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

 

70



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE WESTERN DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM
ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

71



--------------------------------------------------------------------------------

10.14 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.15 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Lender.

10.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

72



--------------------------------------------------------------------------------

10.17 USA PATRIOT Act Notice.

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender or the Lender, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Lender, provide all such other documentation and
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:   SCIQUEST, INC.   By:   /s/ Rudy C. Howard   Name: Rudy C. Howard  
Title: Chief Financial Officer GUARANTOR:   AECSOFT, USA, INC.   By:   /s/ Rudy
C. Howard   Name: Rudy C. Howard   Title: Chief Financial Officer

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A.   By:   /s/ Keith T. Erazmus   Name: Keith T.
Erazmus   Title: Senior Vice President

CREDIT AGREEMENT

Signature Page